Citation Nr: 1409298	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected residuals of viral hepatitis.

3.  Entitlement to an increased disability rating greater than 10 percent disabling  prior to December 10, 2013 for the service-connected bilateral hearing loss disability.

4.  Entitlement to an increased disability rating greater than 20 percent disabling from December 10, 2013 for the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Attorney James G. Fausone, Esquire

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1972.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri that denied the benefits sought on appeal.  In a July 2010 rating decision, the evaluation for the bilateral hearing loss disability was increased to 10 percent disabling effective from March 31, 2010; in a January 2014 Decision Review Officer decision, the evaluation was increased to 20 percent disabling effective from December 10, 2013.  

The Board notes that in November 2012, the Veteran, through his representative, withdrew his claims on appeal of entitlement for service connection or hypertension, entitlement for an increased disability rating for tinnitus, and entitlement to a total disability rating based on individual unemployability.  38 C.F.R. §§ 20.202, 20.204; see November 2012 letter.        

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The Board is reopening the claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected residuals of viral hepatitis.  The Veteran would be prejudiced if the Board were to proceed to adjudicate on this claim on the merits as the RO determined that new and material evidence had not been submitted.  Thus, the matter is remanded to the RO for further development and adjudication.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected residuals of viral hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied a claim for service connection for diabetes mellitus, type II, based on the determination that the disability was not incurred in military service.  

2.  The Veteran did not submit a notice of disagreement for the February 2009 rating decision, and there was no evidence received within one year of its issuance that was new and material to the claim for service connection for diabetes mellitus, type II.

3.  The additional evidence presented since the February 2009 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.  

4.  Prior to March 26, 2012, the Veteran's measured hearing loss was not shown to be worse than Level IV for his right ear and Level III for his left ear.  

5.  From March 26, 2012 to December 10, 2013, the Veteran's measured hearing loss was not shown to be worse than Level VII for his right ear and Level VIII for his left ear.

6.  From December 10, 2013, the Veteran's measured hearing loss was not shown to be worse than Level VI for his right ear and Level IV for his left ear.





CONCLUSIONS OF LAW

1.  The February 2009 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence presented since the February 2009 rating decision is new and material, and the claim of service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for a rating greater than 10 percent disabling prior to March 26, 2012 for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).  

4.  The criteria for an increased disability rating of 40 percent disabling, but no higher, from March 26, 2012 to December 10, 2013 for the service-connected bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  

5.  The criteria for a rating greater than 20 percent disabling from December 10, 2013 for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim of service connection for diabetes mellitus, type II, discussion concerning compliance with the duties to notify and assist the Veteran regarding his claim to reopen is not necessary.
Regarding the claim for an increased evaluation for a bilateral hearing loss disability, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  
 
Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, VA is also required to notify the Veteran of the type of evidence needed to substantiate the claim, which is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the Diagnostic Code under which the disability is rated).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in April 2010, which discussed the evidence necessary to support the claim for an increased rating.  The Veteran was notified how VA would assist him in obtaining additional relevant evidence. This letter also provided the information concerning how disability ratings and effective dates are assigned.  Thus, VA has fulfilled its duty to notify.


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in June 2010 and December 2013.  The Veteran contends that the June 2010 VA examination was inadequate as the examiner did not properly assess the Veteran's level of speech discrimination.  The June 2010 VA examination report shows no indication that the Veteran's level of speech discrimination was inadequately assessed, and thorough and complete results were provided.  Further, the examination was conducted by a state-licensed audiologist with medical training and expertise in audiological testing.  Thus, the June 2010 VA examination is adequate for rating purposes.  The Board finds that the VA examiners each conducted thorough examinations and provided sufficient information regarding the Veteran's bilateral hearing loss manifestations, such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the claims file, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a February 2009 rating decision, the RO denied a claim for service connection for diabetes mellitus, type II, based on the determination that the Veteran's diabetes mellitus, type II, was not incurred in military service.  After the Veteran was notified of the adverse decision, the Veteran did not file a notice of disagreement.  No new and material evidence was submitted within a year of the February 2009 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the February 2009 rating decision, the evidence of record included the Veteran's service treatment records and VA treatment records showing that the Veteran is diagnosed with diabetes mellitus, type II.  The record also included the Veteran's contention that while he was stationed on the USS Hermitage, LSD 34, from July 1979 to July 1972, he participated in assault landings on the island of Vieques.  He contended that his diabetes mellitus, type II, is a result of exposure to toxins such as dioxin and herbicides on Vieques.  The record also included the Veteran's contention that his diabetes mellitus, type II, is secondary to his service-connected viral hepatitis.  See e.g., August 2007 Veteran statement.  In June 2007, the Veteran submitted a medical journal article concerning the epidemiological association between viral hepatitis and diabetes mellitus, type II.  See Albert Lecube & Christina Hernandez, Glucose Abnormalities in Patients with Hepatitis C Virus Infection, 29 DIABETES CARE 5 (May 2006).   

The additional evidence presented since the February 2009 rating decision includes an article from the New York Times published in November 2009 that showed that the federal Agency for Toxic Substances and Disease Registry (ATSDR) recently rescinded its prior conclusion that contamination from Navy exercises at Vieques did not pose a health risk.  See Mireya A. Navarro, Navy's Vieques Training May be Tied to Health Risks, N. Y. TIMES, November 13, 2009, at A14.  The credibility of the ATSDR and The New York Times is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The New York Times is competent to report the news.  Further, because ATSDR researchers of contaminates at Vieques are competent to report that contamination from Navy exercises at Vieques may pose a health risk, which is evidence that was absent at the time of the February 2009 Board decision, the Board finds that it is appropriate to obtain an examination to determine whether the Veteran's diabetes mellitus, type II, is etiologically related to exposure to contaminants at Vieques.  See 38 U.S.C.A. § 1154.  For this reason, the Board finds that the new evidence triggers VA's duty to assist to provide a medical examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c).  Because VA's duty to provide a medical examination has been triggered, the Board finds that new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II, to include as secondary to the service-connected residuals of viral hepatitis.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Increased Rating Claim

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral Hearing Loss

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran's service-connected bilateral hearing loss disability is currently rated as 10 percent disabling prior to December 10, 2013 and 20 percent disabling from December 10, 2013 under 38 C.F.R. § 4.85 and § 4.86, Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that his disability ratings do not accurately depict the severity of his bilateral hearing loss.  See March 31, 2010 claim.      

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanic application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results).  

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

When the pure tone thresholds at each of the four frequencies from 1000 to 4000 hertz are 55 decibels or more, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Further, each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone thresholds are 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Further, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral hearing loss disability is currently rated under DC 6100.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the disability and the Veteran's symptoms of hearing loss.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6100.

On VA examination in June 2010, the right ear puretone threshold average was 58.75 decibels, and the left ear puretone threshold average was 57.5 decibels.  The right ear speech discrimination score was 76 percent, and the left ear speech discrimination score was 84 percent.  The Veteran reported that his hearing loss functionally impacts his daily life and ability to work, to include difficulty talking on the telephone.  The Veteran also reported that if more than one person is talking, the Veteran is unable to understand them.      

On private examination on March 26, 2012, the Board finds that the audiological graph shows right ear puretone thresholds from 1000 to 4000 hertz were 54, 65, 70, and 75 decibels, and Veteran's left ear puretone thresholds were 55, 65, 70, and 75 decibels.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear).  Accordingly, the right ear puretone threshold average was 66 decibels, and the left ear puretone threshold average was 66.25 decibels.  The right ear speech discrimination score was 60 percent, and the left ear speech discrimination score was 44 percent.  The Board notes that the record does not specify whether the Maryland CNC test was used in rendering the speech discrimination scores.  However, the Board resolves any reasonable doubt in favor of the Veteran and presumes that the March 2012 speech discrimination scores were rendered using the Maryland CNC test.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the March 2012 private examination meets all the requirements under 38 C.F.R. § 4.85(a) and is adequate for rating purposes.

On VA examination on December 10, 2013, the right ear puretone threshold average was 68 decibels, and the left ear puretone threshold average was 64 decibels.  The right ear speech discrimination score was 74 percent, and the left ear speech discrimination score was 76 percent.  The Veteran reported hearing difficulty. 

The Board has considered the Veteran's contention that his current disability rating does not accurately depict the severity of his hearing loss.  However, the Veteran is not competent to test for and render an opinion as to the severity of a hearing loss disability as audiological testing is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Board finds the objective medical results by the licensed audiologists in this case are of significant probative value, as they each performed audiological testing and provided thorough and sufficient objective audiological results.  Thus, the Veteran's lay opinion as to the severity of his hearing loss is outweighed by audiological examination results.   

Because three audiological examinations rendering different objective results were performed during the appeal period, the staged rating periods discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to March 26, 2012

The Veteran's service-connected bilateral hearing loss disability is currently rated as 10 percent disabling prior to December 10, 2013.  

The June 2010 VA examination showed the right ear puretone threshold average was 58.75 decibels and the left ear puretone threshold average was 57.5 decibels.  The puretone threshold averages used in Table VI are in whole numbers.  Because a different evaluation results when rounding these averages either up or down to the nearest whole number, the Board finds in favor of a higher evaluation and rounds each puretone threshold average up to the nearest whole number.  38 C.F.R. § 4.7.  Therefore, the Board concludes that the June 2010 the right ear puretone threshold average was 59 decibels and the left ear puretone threshold average was 58 decibels.   

After applying Table IV and comparing the June 2010 right and left ear puretone threshold averages, above, with the right and left ear speech discrimination scores of 76 percent and 84 percent, the right ear had a numerical designation of Level IV and the left right ear had a numerical designation of Level III.  After applying Table VII by comparing the right (poorer) and left (better) ear numerical designations, the Board finds that the Veteran's bilateral hearing loss disability is appropriately evaluated at 10 percent disabling effective prior to March 26, 2012.  38 C.F.R. 
§ 4.85.  Therefore, a rating higher than 10 percent prior to March 26, 2012 is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.   


From March 26, 2012 to December 10, 2013

The March 26, 2012 private examination showed that the left ear puretone thresholds in all four frequencies from 1000 to 4000 hertz were 55 decibels or above.  Therefore, 38 C.F.R. § 4.86(a) applies.  A numerical designation of VIII for the left ear results after applying Table VI, and a numerical designation of V results after applying Table VIA.  Therefore, a numerical designation of VIII for the left ear will be considered in evaluating the disability.  38 C.F.R. § 4.86(a).

After applying Table IV and comparing the March 26, 2012 right and left ear puretone threshold averages of 66 decibels and 66.25 decibels, with the right and left ear speech discrimination scores of 60 percent and 44 percent, the right ear had a numerical designation of Level VII and the left ear had a numerical designation of Level VIII.  After applying Table VII by comparing the right (better) and left (poorer) ear numerical designations, the Board finds that an evaluation of 40 percent disabling is warranted for the Veteran's bilateral hearing loss disability, effective from March 26, 2012.  38 C.F.R. §§ 4.85, 4.86.  Therefore, a rating higher than 10 percent from March 26, 2012 to December 10, 2013 is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86.   

From December 10, 2013

The December 10, 2013 VA examination showed that the right ear puretone thresholds in all four frequencies from 1000 to 4000 hertz were 55 decibels or above.  Therefore, 38 C.F.R. § 4.86(a) applies again.  A numerical designation of VI for the right ear results after applying Table VI, and a numerical designation of V results after applying Table VIA.  Therefore, a numerical designation of VI for the right ear will be considered in evaluating the disability.  38 C.F.R. § 4.86(a).

After applying Table IV and comparing the December 10, 2013 right and left ear puretone threshold averages of 68 decibels and 64 decibels, with the right and left ear speech discrimination scores of 74 percent and 76 percent, the right ear had a numerical designation of Level VI and the left ear had a numerical designation of Level IV.  After applying Table VII by comparing the right (poorer) and left (better) ear numerical designations, the Board finds that the Veteran's bilateral hearing loss disability is appropriately evaluated at 20 percent disabling effective from December 10, 2013.  38 C.F.R. §§ 4.85, 4.86.  Therefore, a rating higher than 20 percent from December 10, 2013 is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.86.   

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability.  The Veteran's bilateral hearing loss disability is manifested by impaired hearing.  The ratings assigned contemplate this impairment in relation to its impact on the Veteran's auditory functioning, to include social impairment.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Because new and material evidence has been received, the claim of service connection for diabetes mellitus, type II, to include as secondary to the service-connected residuals of viral hepatitis, is reopened.

Entitlement to a rating greater than 10 percent disabling prior to March 26, 2012 for the service-connected bilateral hearing loss disability is denied.

Entitlement to an increased disability rating of 40 percent disabling, but no higher, is granted from March 26, 2012 to December 10, 2013 for the service-connected bilateral hearing loss disability, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a rating greater than 20 percent disabling from December 10, 2013 for the service-connected bilateral hearing loss disability is denied.


REMAND

VA has not yet confirmed evidence of circumstances of service supporting the Veteran's contention that he was exposed to contamination at Vieques while serving aboard the USS Hermitage.  Therefore, the Veteran's service personnel records should be obtained under the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his diabetes mellitus, type II, is related to his military service.  Specifically, he contends that the disability was caused by exposure to toxins, dioxin, and herbicides in service at the island of Vieques.  See e.g., March 2009 Form 9 Appeal.  The Veteran also contends that his diabetes mellitus, type II, is secondary to his service-connected residuals of viral hepatitis.  See e.g., August 2007 Veteran statement.  The record also supports the contention that the Veteran may have been exposed to contaminants while serving aboard the USS Hermitage at Vieques.  See e.g., Mireya A. Navarro, Navy's Vieques Training May be Tied to Health Risks, N. Y. TIMES, November 13, 2009, at A14.  Further, the evidence submitted suggests that the diabetes mellitus, type II, may be secondary to the Veteran's residuals of viral hepatitis.  See e.g., Albert Lecube & Christina Hernandez, Glucose Abnormalities in Patients with Hepatitis C Virus Infection, 29 DIABETES CARE 5 (May 2006).  Therefore, under the duty to assist, the Veteran should be afforded a VA medical examination to determine the nature and etiology of the diabetes mellitus, type II, to include as secondary to the service-connected residuals of viral hepatitis.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Please request copies of all of the Veteran's service personnel records.  Acquire these copies from all appropriate sources, including but not limited to the Veteran's unit, the RMC, and the NPRC.  

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2. If, after making reasonable efforts to obtain any outstanding Federal records the AMC is unable to secure same, it is reasonably certain they do not exist, or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Afterwards, schedule the Veteran for a VA examination to assess the nature and etiology of the Veteran's diabetes mellitus, type II, to include as secondary to the service-connected residuals of viral hepatitis.  

Please make the claims file available to the examiner for review of the case.  The examiner is asked to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

After conducting all necessary testing, the examiner is asked to provide an opinion as to the following:

(a) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, is etiologically related to active service.

(b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, was caused by the Veteran's service-connected residuals of viral hepatitis.

(c) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, was aggravated (i.e., worsened) beyond the natural progress by the service-connected residuals of viral hepatitis.

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's diabetes mellitus, type II, found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of viral hepatitis.

Attention is invited to the following:

(a) the Veteran's contention that at Vieques he was exposed to toxins, to include dioxin and herbicides, during his service aboard the USS Hermitage at Vieques, which resulted in his diabetes mellitus, type II.

(b) the Veteran's contention that his diabetes mellitus, type II, is secondary to his service-connected viral hepatitis.      

(c) the November 2009 New York Times article showing that contaminants from Navy exercises at Vieques may pose a health risk.  See Mireya A. Navarro, Navy's Vieques Training May be Tied to Health Risks, N. Y. TIMES, November 13, 2009, at A14.  

(d) the medical journal article showing an epidemiological association between viral hepatitis and diabetes mellitus, type II.  See Albert Lecube & Christina Hernandez, Glucose Abnormalities in Patients with Hepatitis C Virus Infection, 29 DIABETES CARE 5 (May 2006).  

A rationale must be offered for any opinion expressed.  
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the above development and conducting any additional development that is deemed warranted, adjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


